
	

114 S2432 IS: Obamacare Tax Transparency Act
U.S. Senate
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2432
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2015
			Mr. Scott (for himself and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to require the disclosure of the portion of health insurance
			 premiums attributable to the health insurance tax.
	
	
 1.Short titleThis Act may be cited as the Obamacare Tax Transparency Act. 2.Disclosure of portion of premium attributable to health insurance tax (a)FindingsCongress makes the following findings:
 (1)The health insurance tax under section 9010 of the Patient Protection and Affordable Care Act (ACA) is one of the largest tax increases under the ACA. In the most recent Budget and Economic Outlook, the Congressional Budget Office (CBO) projected that the health insurance tax will accrue $159,000,000,000 over 10 years (2016–2025) through yearly, increasing fees on most health insurance providers.
 (2)According to the CBO, new fees under the ACA—including the health insurance tax—would be largely passed through to consumers in the form of higher premiums for private coverage. (3)Families and small businesses are frequently unaware that their premium payments are higher due to the health insurance tax.
 (b)PurposeIt is the purpose of this Act to provide consumers with a transparent account of the portion of their premium that is attributable to the health insurance tax under section 9010 of the Patient Protection and Affordable Care Act.
 (c)DisclosureSubpart 1 of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg et seq.) is amended—
 (1)by redesignating the second section 2709 (42 U.S.C. 300gg–9) (relating to disclosure of information) as section 2709–1; and
 (2)by adding at the end the following:  2709–2.Disclosure of portion of premium attributable to health insurance tax (a)In generalEach covered entity shall disclose to any individual or employer who pays a premium for health insurance in the individual or group market the portion of such premium which is attributable to the fee imposed under section 9010 of the Patient Protection and Affordable Care Act.
							(b)Manner of disclosure
 (1)In generalExcept as provided in paragraph (2), in any case in which the covered entity provides a monthly or annual premium statement or bill, the disclosure made under subsection (a) shall be made on such statement or bill.
 (2)Group marketIn the case of a covered entity that provides coverage in the large group market or small group market (as defined in section 2791(e)), the disclosure made under subsection (a) may be made to the employer who maintains such plan.
 (c)Prohibition on regulationsThe Secretary may not promulgate regulations with respect to the form or manner of any disclosure required under this section.
 (d)DefinitionsFor purposes of this section, the terms covered entity and health insurance have the meaning given such terms under section 9010 of the Patient Protection and Affordable Care Act.
							.
